EXHIBIT 4.1 PUBLIC SERVICE COMPANY OF NEW MEXICO TO THE BANK OF NEW YORK TRUST COMPANY, N.A. Trustee THIRD SUPPLEMENTAL INDENTURE Dated as of May 13, 2008 To INDENTURE Dated as of August 1, 1998 Providing for 7.95%Senior Unsecured Notes Due 2018 00038281.8 THIRD SUPPLEMENTAL INDENTURE, dated as of May 13, 2008, between PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation (the “Company”), having its principal office at Alvarado Square, Albuquerque, New Mexico 87158, and THE BANK OF NEW YORK TRUST COMPANY, N.A. (as successor to JPMorgan Chase Bank, N.A. (formerly JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank))), a national banking association, as Trustee (the “Trustee”) under the Indenture, dated as of August 1, 1998, between the Company and the Trustee (the “Indenture”). RECITALS OF THE COMPANY The Company has executed and delivered the Indenture to the Trustee to provide for the issuance from time to time of its senior notes (the “Notes”), said Notes to be issued in one or more series as in the Indenture provided. The Company has executed and delivered to the Trustee a First Supplemental Indenture, dated as of August 1, 1998, between the Company and the Trustee to establish the forms and terms of two series of Notes, and a Second Supplemental Indenture, dated as of September 1, 2003, between the Company and the Trustee to establish the forms and terms of one series of Notes (the Indenture, as supplemented by said First Supplemental Indenture, and said Second Supplemental Indenture, the “Indenture, as heretofore supplemented”). On October 2, 2006, The Bank of New York Trust Company, N.A. succeeded to JPMorgan Chase Bank, N.A. (formerly JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank)) as Trustee. Pursuant to the terms of the Indenture, the Company desires to provide for the establishment of a new series of its Notes to be known as its 7.95% Senior Unsecured Notes Due 2018 (herein called the “2008 Notes”), the form and substance of the 2008 Notes and the terms, provisions, and conditions thereof to be set forth as provided in the Indenture and this Third Supplemental Indenture. Section 9.01 of the Indenture provides that, without the consent of any Holders, the Company, when authorized by or pursuant to a Board Resolution, and the Trustee, at any time and from time to time, may enter into one or more indentures supplemental to the Indenture as provided in Section 9.01 of the Indenture, and the Company desires to amend the Indenture, as heretofore supplemented, as hereinafter provided, and has requested that the Trustee join in the execution and delivery hereof. All things necessary to make this Third Supplemental Indenture a valid, binding and enforceable agreement of the Company, and to make the 2008 Notes, when executed by the Company and authenticated and delivered by the Trustee, the valid obligations of the Company, have been done. NOW, THEREFORE, THIS THIRD SUPPLEMENTAL INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the 2008 Notes by the Holders thereof, and for the purpose of setting forth, as provided in the Indenture, the form and substance of the 2008 Notes and the terms, provisions, and conditions thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the 2008 Notes as follows: ARTICLE I GENERAL TERMS AND CONDITIONS OF THE 2008 NOTES Section1.01There shall be and is hereby authorized a series of Notes designated the “7.95% Senior Unsecured Notes Due 2018”.The 2008 Notes shall initially be authenticated and delivered in the aggregate principal amount of $350,000,000.The 2008 Notes shall mature and the principal thereof shall be due and payable together with all accrued and unpaid interest thereon on May 15, 2018.The Company may issue, without the consent of the Holders of the 2008 Notes, additional 2008 Notes from time to time in accordance with Section 3.01 hereof.Any such additional 2008 Notes shall have identical terms as the 2008 Notes, unless otherwise determined by the Company with respect to their original date of issuance, their original interest accrual date, and their original Interest Payment Date.Any such additional 2008 Notes, together with the other 2008 Notes, shall constitute a single series for purposes of the Indenture. Section1.02The 2008 Notes shall be issued in fully registered form without coupons, initially as one or more Global Notes to and registered in the name of Cede & Co., as nominee of The Depository Trust Company, as Depositary therefor.Any 2008 Notes to be issued or transferred to, or to be held by, Cede & Co. (or any successor thereof) for such purpose shall bear the depositary legend in substantially the form set forth in the second paragraph at the top of the form of 2008 Note in Article II hereof (in addition to that set forth in Section 2.04 of the Indenture), unless otherwise agreed by the Company, such agreement to be confirmed in writing to the Trustee.Each such Global Note may be exchanged in whole or in part for a 2008 Note of the same series registered, and any transfer of such Global Note in whole or in part may be registered, in the name or names of Persons other than such Depositary or a nominee thereof only under the circumstances set forth in Clause (2) of the last paragraph of Section 3.05 of the Indenture, or such other circumstances in addition to or in lieu of those set forth in Clause (2) of the last paragraph of Section 3.05 of the Indenture as to which the Company shall agree, such agreement to be confirmed in writing to the Trustee. Section1.03Each 2008 Note will bear interest at the rate of 7.95% per annum, from May 13, 2008 or from the most recent Interest Payment Date (as hereinafter defined) to which interest has been paid or duly provided for, payable semi-annually in arrears on
